Citation Nr: 0430990	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  97-24 700	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 (West 2002) for coronary 
artery disease, status post aortofemoral bypass. 

2.  Entitlement to compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 (West 2002) for peripheral 
vascular disease with impotence, claudication and clots. 

3.  Entitlement to compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 (West 2002) for chronic 
obstructive pulmonary disease. 

4.  Entitlement to a total compensation rating based on 
individual unemployability. 

5.  Entitlement to an increased rating for residuals of an 
injury to the lumbar spine, currently evaluated as 40 percent 
disabling. 

6.  Entitlement to an increased rating for residuals of a 
dorsal spine injury, currently evaluated as 10 percent 
disabling. 

7.  Entitlement to an increased rating for degenerative disc 
disease with degenerative joint disease of the cervical 
spine, currently evaluated as 10 percent disabling.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from August 1956 to 
May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of December 1996 and April 
2000 by the Albuquerque, New Mexico, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  By the December 
1996 decision the RO, in pertinent part, denied entitlement 
to a total compensation rating based on individual 
unemployability (TDIU).  By the April 2000 rating decision, 
the RO, in pertinent part, denied entitlement to compensation 
benefits for multiple disabilities pursuant to the provisions 
of 38 U.S.C.A. § 1151 (West 2002).

In connection with his appeal, the veteran testified at a 
hearing at the RO in September 1997 and at a hearing at the 
Board in Washington, D.C., in September 2001, accompanied by 
his wife, who also testified.  Transcripts of both hearings 
are of record.

In December 2001 the Board denied service connection for 
strokes and denied compensation for strokes pursuant to the 
provisions of 38 U.S.C.A. § 1151.  By the same decision, the 
Board remanded numerous other issues, including the claims 
for compensation under 38 U.S.C.A. § 1151 and the claim for a 
TDIU, for further evidentiary development and adjudication.


In December 2002 the Board adjudicated a number of additional 
issues that were then on appeal before the Board.  In 
December 2002, pursuant to regulatory authority then in 
effect, the Board also undertook additional development of 
the evidentiary record with respect to the claims under 
§ 1151 and for a TDIU.  

The evidence received pursuant to the Board's development 
included the report of an April 2003 medical review of the 
veteran's file, with medical opinion pertaining to the 
veteran's claims.

In August 2003 the Board remanded the case to the RO for 
initial review of the evidence obtained pursuant to the 
Board's development, in compliance with a decision by the 
United States Court of Appeals for the Federal Circuit (CAFC) 
which invalidated the VA regulation that had permitted the 
Board to conduct it's own evidentiary development.  See 
Disabled American Veterans, et al. v. The Secretary of 
Veterans Affairs, Nos. 02-7304-7305, 7306 (Fed. Cir. May 1, 
2003).  

In May 2004 the Board remanded the case for compliance with 
the requirements of the Veterans Claims Assistance Act of 
2000 (VCAA).  In August 2004, the RO continued it's prior 
denial of the veteran's claims as to each of the issues on 
appeal.  The case has been returned to the Board for further 
appellate review.

Since the most recent remand, the veteran has submitted 
statements from a VA physician which describe physical 
limitations due to his service-connected back disabilities 
and contain an opinion that such disabilities render him 
unable to work at any occupation.  

The Board interprets this evidence as raising inferred issues 
of entitlement to increased ratings for his three service-
connected disabilities affecting the lumbar, dorsal and 
cervical spine segments.  


Where an inferred issue is raised by the record it is 
generally referred to the RO for appropriate action, but in 
the present case the Board finds that since the disposition 
of the inferred increased rating claims has the potential to 
influence the adjudication of the TDIU claim, the inferred 
issues are inextricably intertwined with the TDIU issue and 
must be considered together with that issue.  See Henderson 
v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991); Cf. EF v. Derwinski, 1 Vet. App. 
324, 326 (1991) (VA's statutory duty to assist means that VA 
must liberally read all documents or oral testimony submitted 
to include all issues presented); Douglas v. Derwinski, 2 
Vet. App. 103, 109 (1992) (VA is obligated to consider all 
issues reasonably inferred from the evidence of record).  

The appeal as to the issues of entitlement to a TDIU and 
entitlement to increased ratings for the service-connected 
disabilities of the lumbar, dorsal and cervical spine are 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  The veteran received VA hospital and surgical treatment 
in April 1996, September 1996 and on several subsequent 
occasions for peripheral vascular disease.

2.  The probative and competent evidence of record does not 
established that the veteran has peripheral vascular disease 
with impotence, claudication and clots as the result of VA 
hospital and surgical treatment.  

3.  The probative and competent evidence of record does not 
establish that the veteran has coronary artery disease, 
status post aortofemoral bypass as the result of VA hospital 
and surgical treatment.  

4.  The probative and competent evidence of record does not 
establish that the veteran has chronic obstructive pulmonary 
disease as the result of VA hospital and surgical treatment.  


CONCLUSIONS OF LAW

1.  The criteria for an award of compensation benefits 
pursuant to the criteria of 38 U.S.C.A. § 1151 for coronary 
artery disease, status post aortofemoral bypass, due to VA 
hospitalization and medical treatment are not met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 3.358 (2004).  

2.  The criteria for an award of compensation benefits 
pursuant to the criteria of 38 U.S.C.A. § 1151 for peripheral 
vascular disease with impotence, claudication and clots, due 
to VA hospitalization and medical treatment are not met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107, 7104; 38 C.F.R. 
§§ 3.159, 3.358.  

3.  The criteria for an award of compensation benefits 
pursuant to the criteria of 38 U.S.C.A. § 1151 for chronic 
obstructive pulmonary disease, due to VA hospitalization and 
medical treatment are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107, 7104; 38 C.F.R. §§ 3.159, 3.358.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Although the veteran's claim was received before November 9, 
2000, the effective date of the new law, it appears that the 
VCAA is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
advise which evidence VA will obtain on his or her behalf 
and advise the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In the present case, Statement of the Case and multiple 
Supplemental Statements of the Case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the veteran's claims.  

In addition, in June 2004 the RO sent a letter to the veteran 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letter advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  The letter 
explained that the RO would help him obtain evidence such as 
medical records, employment records, or records from Federal 
agencies if he furnished enough information to enable VA to 
request them.  The forms required to authorize the release 
of private medical records to VA were provided.  The letter 
served to put the veteran on notice of the applicability and 
effect of the VCAA and of his rights and responsibilities 
under the new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  Since the 
VCAA notification letter was sent to the veteran after the 
AOJ adjudication that led to this appeal, its timing does not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In the present case, the requisite notification was provided 
before the final transfer and certification of the case to 
the Board following the most recent remand.  The veteran was 
given ample time in which to respond.  The case was further 
reviewed by the RO and a supplemental statement of the case 
was issued.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Therefore, notwithstanding 
Pelegrini II, to decide the appeal at the present time does 
not result in prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  

In this case, although the VCAA notice letter does not 
contain the "fourth element," it is clear that the 
appellant is well aware of the need to submit all available 
evidence and that he has been forthcoming in doing so.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been satisfied 
and that any error in not providing a timely notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant VA documents have been obtained.  VA 
examinations have been conducted in connection with the 
veteran's claim, and opinions relevant to the claim have been 
obtained.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Criteria

Section 1151 of Title 38 of the United States Code provides 
that where a veteran has suffered an injury or an aggravation 
of an injury as a result of VA hospitalization, medical or 
surgical treatment, or vocational rehabilitation, 
compensation may be paid in the same manner as if such 
disability or death were service connected.  The VA 
previously interpreted § 1151 to require evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseeable event 
as the basis for entitlement to § 1151 benefits.  VA 
regulations containing such requirement were invalidated by 
the CCAVC in the case of Gardner v. Derwinski, 1 Vet. App. 
584 (1991).  That decision was affirmed by both the CAFC, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 115 
(1994).  

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision, effective November 25, 1991, the date 
of the initial Gardner decision.  60 Fed. Reg. 14,222 (Mar. 
16, 1995).  The interim rule was later adopted as a final 
rule, 61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 
C.F.R. § 3.358(c) (2002).  That regulation provided as 
follows:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination properly 
administered with the express or implied 
consent of the veteran...  "Necessary 
consequences" are those which are certain 
to result from, or were intended to result 
from, the examination or medical or 
surgical treatment administered.  
Consequences otherwise certain or intended 
to result from a treatment will not be 
considered uncertain or unintended solely 
because it had not been determined at the 
time consent was given whether that 
treatment would in fact be administered.  
38 C.F.R. § 3.358(c)(3) (effective May 23, 
1996).

Congress subsequently amended 38 U.S.C.A. § 1151, for claims 
filed on or after October 1, 1997, to preclude compensation 
in the absence of negligence or other fault on the part of 
the VA, or an event not reasonably foreseeable.  Pub. L. No. 
104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified 
at 38 U.S.C.A. § 1151 (West Supp. 2002); see also VAOPGCPREC 
40-97.  


Factual Background 

The veteran's service department medical records are negative 
for complaints or findings referable to peripheral vascular 
disease, coronary artery disease or respiratory disease.  

Post service medical records are negative for peripheral 
vascular disease, coronary artery disease or chronic 
obstructive pulmonary disease until many years after 
separation.  On VA examinations in April 1970 and March 1986, 
the cardiovascular evaluation was normal, as was examination 
of the vascular system and respiratory system.

The veteran was admitted to a VA hospital in April 1996 for 
evaluation of complaints of an intermittent right blue toe.  
He had also been experiencing buttock claudication for six 
months after walking two blocks.  An angiogram showed 
bilateral focal iliac stenoses near the orifices of the 
hypogastric arteries.  A cervical procedure involving 
bilateral iliac angioplasty and stents was performed.  The 
diagnosis was bilateral iliac stenoses with thrombus in the 
right iliac.

The veteran was readmitted to the hospital in September 1996 
for continuing symptoms.  During the hospitalization he 
underwent an aorto-bifemoral bypass without complications.  
In December 1997 he underwent a left aorto-bifemoral loom 
thrombectomy with revision.  Similar procedures were 
performed on several subsequent occasions.




VA medical records dated from 1998 refer to diagnosis and 
treatment of coronary artery disease and chronic obstructive 
respiratory disease.

The veteran underwent a VA examination in July 2002 to 
ascertain whether heart disease, peripheral vascular disease, 
and chronic obstructive pulmonary disease were related to VA 
medical treatment.  The examiner expressed the opinion that 
the disorders were not related to military service.  The 
examiner stated that the term peripheral vascular disease 
included the veteran's claim for an artery condition, clots, 
claudication and impotency.  

As part of the Board's development effort, the file was again 
referred to the examiner for an opinion as to whether the 
peripheral vascular disease, coronary artery disease, and 
chronic obstructive pulmonary disease were related to VA 
treatment.  In an opinion dated in April 2003, the physician 
stated that at the time of the July 2002 examination, the 
veteran had claimed that his right lower extremity was 
dragging from 1990 to 1996 and had argued that his "blood 
clots" should have been diagnosed earlier.  The examiner 
noted that no progress notes in the record supported the 
claim that limping or "dragging" of the lower extremity had 
occurred in this time period or that the veteran's complaints 
were ignored.  The report contains the following language:  

There is no evidence in the patient's 
medical record that any of his problems 
of coronary artery disease, chronic 
obstructive pulmonary disease, impotency, 
claudication and clots were caused by or 
aggravated by the aorto-femoral bypass 
and/or any treatment performed by the VA.  
At the time of his treatment in 1996, the 
patient had a greater than 90-pack year 
smoking history, smoking 2 packs of 
cigarettes per day.  This smoking and the 
patient's family history are more likely 
related to his medical problems mentioned 
above than his medical treatment.  

In the absence of evidence to the 
contrary, in the opinion of this medical 
examiner, therefore, the veteran's 
coronary artery disease, chronic 
obstructive pulmonary disease, peripheral 
vascular disease or the impotency, 
claudication, clots, were not caused by 
and were not aggravated by the aorto-
femoral bypass and treatment or any other 
treatment by the VA.


Analysis

Since the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 was filed after October 1, 1997, it must be 
adjudicated in accordance with the version of the statute 
that went into effect on that date.  The revised version of 
the statute requires that the disability resulting from VA 
treatment constitute an unforeseen event or be due to VA 
negligence.  

The threshold requirement that the veteran must satisfy in 
order to prevail in his claim is that the VA treatment be 
shown to be the cause of the disability for which benefits 
are claimed.  In the present case, with respect to peripheral 
vascular disease, VA medical records show that peripheral 
vascular disease preceded the April 1996 VA hospitalization 
and surgical procedures to which the veteran attributes the 
disorder and its various complications.  

For the purpose of establishing compensation, it would defy 
logic and reason for the Board to find that the underlying 
vascular pathology which required the VA surgical procedures 
was caused by those procedures.  Furthermore, although a 
number of subsequent surgical procedures were required to 
treat peripheral vascular disease, there is no medical 
evidence that would support a finding that the need for these 
procedures represented an additional disability that arose as 
the result of the initial VA treatment, as distinguished from 
a continuation of the underlying facility.

With respect to the coronary artery disease and chronic 
obstructive pulmonary disease, both of which were initially 
documented in the record after the 1996 surgery, the record 
contains no medical evidence suggesting a causal link between 
VA treatment and the onset of such disabilities.  The issue 
of whether a causal connection exists is medical in nature; 
hence, only medical evidence may be considered.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board may 
not exercise it's own independent medical judgment in 
resolving medical issues that arise in appeals that come 
before it.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The only medical evidence that bears directly on the question 
of a medical nexus between current disability and VA medical 
treatment is found in the April 2003 opinion of a VA 
physician who had examined the veteran in 2002.  The examiner 
asserted unequivocally that none of the disorders at issue 
was related to the veteran's aortofemoral bypass surgery.  

The Board must assess the credibility and weight of this and 
all other evidence to determine its credibility and probative 
value, indicate which evidence it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board may favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri , Id.  




The Board assigns substantial probative value to the opinion 
of the VA physician who provided the April 2003 report.  The 
report reflects that the opinion was based on a review of the 
veteran's medical records.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  

The physician also provided a rationale for the opinion, 
reference to the pertinent medical evidence, and took into 
account the veteran's contentions.  There is no medical 
opinion of record to contradict the stated opinion.

The only other statements of medical opinion in the record 
are those of the veteran himself.  It is clear that the 
veteran is sincere in his beliefs, but his allegations 
regarding medical matters are of no value in deciding the 
appeal since he is not a medical professional.  The law is 
well established that a lay person can provide probative 
eyewitness evidence of visible symptoms but is not competent 
to provide evidence as to matters requiring specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
CAVC has also stated that "[l]ay hypothesizing, particularly 
in the absence of any supporting medical authority, serves no 
constructive purpose and cannot be considered by the Board."  
Hyder v. Derwinski, 1 Vet. App. 221, 222 (1991).  

On the basis of all the evidence of record, the Board must 
find that the preponderance of the probative evidence of 
record establishes that any additional disability due to 
peripheral vascular disease, coronary artery disease, or 
chronic obstructive pulmonary disease following the 1996 VA 
hospitalizations and surgery is not the result of VA medical 
care.  Since the § 1151 causation requirement is not 
satisfied, there is no need to consider the further 
requirement that additional disability be the result of VA 
fault or negligence.  

Where the positive and negative evidence is not in relative 
equipoise, the benefit of the doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App 49 (1991).  


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for coronary artery disease, status post aortofemoral bypass, 
is denied.

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for peripheral vascular disease with impotence, claudication 
and clots is denied.

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for chronic obstructive pulmonary disease is 
denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in June 
2004 which complies with the notice requirements of 
Quartuccio, supra., as to the claim of entitlement to a TDIU.  

Service connection is in effect for residuals of an injury to 
the lumbar spine, evaluated as 40 percent disabling since 
April 1995; residuals of a dorsal spine injury, rated 10 
percent disabling since April 1995; and degenerative disc 
disease with degenerative joint disease of the cervical 
spine, evaluated as 10 percent disabling since December 1999.  

The veteran contends that he is unemployable as a result of 
the service-connected disabilities affecting his spine.  In 
support of his claim, he has submitted a number of statements 
from a VA physician, including a March 2004 statement 
expressing the opinion that the veteran "cannot work any 
occupation because of these wide-spread spine conditions."

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R.§§ 3.340, 3.341, 4.16 
(2003).  

Under 38 C.F.R. § 4.16(a), if there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify for benefits based on individual unemployability.  
Disabilities resulting from a common etiology or a single 
accident will be considered as one disability for the purpose 
of meeting the 60 percent requirement.  If there are two or 
more such disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2003).  

Since the veteran's service-connected disabilities do not 
satisfy the percentage evaluation requirements specified by 
the regulation as a prerequisite for a TDIU, the TDIU issue 
cannot be satisfactorily addressed under the current record.  
If the VA physician's March 2004 statement is accepted as 
probative, prima facie entitlement to a TDIU is shown.  If 
the opinion is rejected, reasons and bases justifying 
rejection of the opinion must be provided.



The Board will decline to express an opinion as to the 
probative value of the physician's statement since a finding 
that the statement has substantial probative value could not 
as a matter of law support a decision by the Board to allow a 
TDIU rating.  The CAVC has held that the Board does not have 
jurisdiction under 38 C.F.R. § 3.321(b)(1) to assign an 
extraschedular rating in the first instance and that such a 
rating may be granted only by certain officials at the VA 
Central Office listed in the regulation, specifically the 
Under Secretary for Benefits (formerly the Chief Benefits 
Director) or the Director of the VA Compensation and Pension 
Service.  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
The Board is not precluded from reviewing an RO conclusion 
that a claim did not meet the criteria for submission to 
these Central Office officials pursuant to § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Accordingly, the Board finds that the existence of a medical 
opinion characterizing the veteran as unemployable despite 
disability ratings that do not satisfy the regular criteria 
constitutes an exceptional or unusual finding that warrants 
referral of the claim to the appropriate officials at the VA 
Central Office pursuant to 38 C.F.R. § 3.321(b)(1) for 
consideration of an extraschedular evaluation. 

However, before the case is referred to the VA central 
office, the inextricably intertwined issues of entitlement to 
increased ratings for the three service-connected spinal 
disabilities must be considered, notwithstanding that some of 
the ratings of the back have been addressed by recent Board 
decisions.  

Since the inextricably intertwined claims are new claims, the 
RO should undertake all notice and evidentiary development 
actions required to satisfy the VCAA, including the 
scheduling of a current VA examination.  

Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board would also note that the claims for increased 
ratings are subject to consideration under the revised rating 
criteria for diseases and injuries of the spine that went 
into effect on September 26, 2003.  The VA examination must 
be adequate to obtain findings adequate for application of 
such criteria, and the revised criteria must be considered 
when the claims are adjudicated.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2003). 

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


3.  The VBA AMC should obtain all VA 
outpatient treatment records dated since 
November 2000 for inclusion in the 
appellate record.  

4.  The VBA AMC should contact the 
veteran and request that he identify all 
other healthcare providers who have 
treated him for his service-connected 
spinal disabilities.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist, including 
on a fee basis if necessary, for the 
purpose of ascertaining the nature and 
extent of severity of disability 
associated with the veteran's service-
connected lumbar, dorsal and cervical 
spine disabilities.  





The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues: 

(a)  The examiner should 
describe in detail all 
manifestations of the 
service-connected spinal 
disability.  A separate 
description should be 
provided for the lumbar, 
dorsal, and cervical spine 
segments.  

(b)  For each of the spine 
segments, the examiner 
should state whether there 
is weakened movement, excess 
fatigability, 
incoordination, pain on 
movement, swelling, 
deformity, or atrophy, and 
if so, describe the effect 
of these manifestations on 
the veteran's ability to 
perform average employment 
in a civil occupation.  If 
the severity of these 
manifestations cannot be 
quantified, the examiner 
should so indicate.  A 
separate answer should be 
provided for each spine 
segment.  

(c)  With respect to 
subjective complaints of 
pain, the examiner should 
comment upon whether pain is 
visibly manifested upon 
palpation and movement of 
the back and whether there 
are other objective 
manifestations that would 
demonstrate disuse or 
functional impairment due to 
pain associated with the 
service-connected 
disability.  A separate 
answer should be provided 
for each spine segment.  

(d)  The examiner should 
state specifically whether 
subjective complaints of 
pain are supported by 
objective findings on 
examination.  A separate 
answer should be provided 
for each spine segment.  

The opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the above issues.  If 
adjudication of the issues involving 
ratings for the service-connected 
disabilities does not result in a 
combined rating that satisfies the 
schedular rating requirements for 
entitlement to a TDIU, the VBA AMC should 
refer the issue of entitlement to a TDIU 
to appropriate officials at the VA 
Central Office for consideration of the 
claim on an extraschedular basis pursuant 
to 38 C.F.R. § 3.321(a) (2004).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for a scheduled VA examination without good 
cause shown may adversely affect the outcome of his claims, 
and result in their denial.  38 C.F.R. § 3.655 (2004).  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



